DETAILED ACTION
	Claims 25-44 are currently pending. Claims 25-31, 33-38, 40, 43, and 44 are rejected under a new grounds. Claims 40 and 42-44 are allowed. Claims 32 and 39 are indicated as having allowable subject matter. A response to Applicant’s arguments can be found at the end of this Office Action. Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Therefore, this Office Action is final.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 28 and 33 is objected to because of the following informalities: 
Regarding claim 28, line 2, the phrase “wherein each the inductance coils” should be changed to “wherein each of the inductance coils”.
Regarding claim 33, line 5, the phrase “configured to inductively coupled to primary conductive path” should be changed to “configured to inductively couple to a primary conductive path”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 26, 28, 29, 31, 33 and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farkas (US 7,880,337 B2) in view of Boys (US 2001/0012208 A1) (“Boys ‘208”).
Referring to Claim 25: Farkas teaches a multiphase inductive power transmitter comprising: 
a plurality of inductance coils (201, 202) (Fig. 2), each inductance coil outputting a magnetic flux having a phase electrically spaced from the phase of the other inductance coils (Col. 5, line 49 – Col. 6, line 3) (Fig. 7a); and
at least one input lead (307, 308) to connect the multiphase inductive power transmitter to a power transmission system.
	Farkas does not teach a pickup coil to inductively couple the multiphase inductive power transmitter to a power transmission system. However, Boys ‘208 teaches an inductive power distribution system, comprising at least one pickup coil (117) configured to inductively couple the inductive power transmitter (117, 117A, 118) to a power transmission system (120, 121) (Para. [0063]) (Figs. 1 and 2) (see also the embodiment of Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention, for Farkas to connect the intermediate inductive power transmitter to the power transmission system using an inductively coupled pickup coil, such as the one taught by Boys ‘208, in order to increase the stability of the system and eliminate the need for litz-coax inputs. 

Referring to Claim 26: Farkas teaches a multiphase inductive power transmitter as claimed in claim 25, wherein each inductance coil (201, 202) is driven by a respective inverter for inducing a time varying magnetic field in the coils with the respective phase (claim 39).

Referring to Claim 28: Farkas teaches a multiphase inductive power transmitter as claimed in claim 26, wherein each inductance coil (201, 202) is tuned to an operating frequency by an associated resonant circuit (Col. 4, lines 17-27) (Fig. 4).

Referring to Claim 29: Farkas teaches a multiphase inductive power transmitter as claimed in claim 26, wherein the inductance coils (201, 202) are arranged to be substantially coplanar (Figs. 2 and 3b).

Referring to Claim 31: Farkas teaches a multiphase inductive power transmitter as claimed in claim 26, wherein the pick-up inductance coils (201, 202) are mutually arranged on a same magnetically permeable core (1-1, 1-2, 305, 306) (Fig. 2) (Col. 4, lines 6-16).

Referring to Claim 33: Farkas teaches an apparatus comprising: 
a magnetically permeable core (1-1, 1-2, 305, 306) (Fig. 2); 
a plurality of inductance coils (201, 202), wherein the plurality of inductance coils sit on a side of the magnetically permeable core and have an equal number of turns (Col. 4, lines 6-16) (Fig. 2);

a compensation circuit for each of the plurality of inductance coils, wherein each of the plurality of inductance coils is electrically connected (via 307, 308) to a respective compensation circuit (Fig. 4), and the compensation circuit is configured to tune the inductance coil to an operating frequency (Col. 4, lines 17-27); and 
an inverter for each of the plurality inductance coils, wherein each of the plurality of inductance coils is electrically connected to a respective inverter, and the inverter is configured to drive a current in the inductance coil to induce a time varying magnetic field (claim 29); 
wherein the apparatus is configured to electrically space the phase of the current in each of the plurality of inductance coils from the phase of the current in the other inductance coils of the plurality of inductance coils (Col. 5, lines 49-57).
Farkas does not teach at least one pick-up coil configured to inductively coupled to primary conductive path and wirelessly receive power from the primary conductive path. However, Boys ‘208 teaches an inductive power distribution system, comprising at least one pickup coil (117) configured to inductively couple the inductive power transmitter (117, 117A, 118) to a power transmission system (120, 121) (Para. [0063]) (Figs. 1 and 2) (see also the embodiment of Fig. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention, for Farkas to connect the intermediate inductive power transmitter to the power transmission system using an inductively coupled pickup coil, such as the one taught by Boys ‘208, in order to increase the stability of the system and eliminate the need for litz-coax inputs. 

Referring to Claim 35: Farkas teaches the apparatus of claim 33, wherein the compensation circuit of each of the plurality of inductance coils is configured to tune the inductance coil (201, 202) to the same operating frequency as the other inductance coils of the plurality of inductance coils circuit (Col. 4, lines 17-27) (Fig. 4).

Referring to Claim 36: Farkas teaches the apparatus of claim 33, wherein the apparatus is configured to space the phase of the current in each of the plurality of inductance coils (201, 202) equally from the phase of the current in the other inductance coils of the plurality of inductance coils (Fig. 7b).

Referring to Claim 37: Farkas teaches the apparatus of claim 33, wherein the pick-up inductance coils (201, 202) are mutually arranged on a magnetically permeable core (1-1, 1-2, 305, 306) (Fig. 2) (Col. 4, lines 6-16).

Referring to Claim 38: Farkas teaches the apparatus of claim 33, wherein the inductance coils (201, 202) are arranged to substantially mutually decouple each of the plurality of inductance coils from the other inductance coils of the plurality of inductance coils (Col. 4, lines 17-27).

Claims 27, 30 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farkas in view of Boys ‘208 and Baarman et al. (US 2010/0314947 A1).
Referring to Claim 27: Farkas does not teach that three inductance coils are provided with each inductance coil being driven with a phase separated by 120 degrees from the phases of the other inductance coils. Rather, Farkas teaches two adjacent inductance coils (Fig. 2). However, Baarman teaches a multiphase inductive power supply system, comprising three adjacent coils (Figs. 4A-4C) with a phase separated by 120 degrees (claim 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farkas to use three multiphase inductance coils with phases separated by 120 degrees, as taught by Baarman, in order to reduce the current required in each phase and reduce overall loss of power (see Baarman, Para. [0007]).

Referring to Claim 30: Farkas does not teach that the inductance coils are in an overlapping arrangement. However, Baarman teaches a multiphase inductive power supply system, comprising three inductance coils in an overlapping arrangement (Fig. 4A) (Para. [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farkas to use three overlapping inductance coils, as taught by Baarman, in order to reduce the current required in each phase and reduce overall loss of power (see Baarman, Para. [0007]).

Referring to Claim 34: Farkas teaches an apparatus, wherein the plurality of inductance coils (201, 202) are arranged substantially co-planar on the side of the magnetically permeable core (1-1, 1-2, 305, 306) (Fig. 2) (Col. 4, lines 6-16).
Farkas does not teach that each of the plurality of inductance coils overlaps an adjacent inductance coil. However, Baarman teaches a multiphase inductive power supply system, comprising three inductance coils in an overlapping arrangement (Fig. 4A) (Para. [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farkas to use three overlapping inductance coils, as taught by Baarman, in order to reduce the current required in each phase and reduce overall loss of power (see Baarman, Para. [0007]).

Allowable Subject Matter
Claims 40 and 42-44 are allowed.
Claims 32 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 32 and 39, Farkas fails to teach that the roadside apparatus, having the multiphase inductive power transmitter, includes a pick-up coil and a DC storage capacitor electrically connected between the at least one pick-up coil and the inverter. Rather than pick-up coils, Farkas teaches using input leads 307 and 308 (Fig. 4) (Col. 3, lines 26-33). While Farkas’s H-Bridge converters (440, 441) act as rectifiers (Col. 7, lines 29-31), there is no DC storage capacitor between a pick-up coil and Farkas’s multiphase inductive power transmitter (130) (Fig. 4). Comparing Fig. 1A of the instant application with Fig. 4 of Farkas, the Examiner finds no obvious reason to provide Farkas’s roadside or transmitter array with pick-up coils and a DC storage capacitor at the claimed location. Such a modification would require improper hindsight reasoning.
Regarding claim 40 and depending claims 42-44, Farkas fails to teach that “the apparatus comprises a pick-up coil electrically connected to the DC storage capacitor by a rectifier, the pick-up coil is configured to receive energy inductively from an inductive transfer primary, and the DC storage capacitor is configured to store the energy received by the pick-up coil,” as recited in amended claim 40.

Response to Arguments
	Regarding claims 25 and 33, Applicant argues that Farkas fails to teach a pickup coil configured to inductively couple the multiphase inductive power transmitter to a power transmission system, as recited in the amended claims, because Farkas instead teaches using input leads 307 and 308 to couple the roadway coil to the power source. The Examiner agrees but finds that this limitation would be an obvious modification of Farkas in view of Boys ‘208 for the reasons stated above in the respective rejections.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617